DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 8 January 2021.
Claims 1, 4-12, and 15-20 are pending. Claims 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 10-15, and 17-18 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimazu (US 2002/0081020, published 27 June 2002).
As per independent claim 1, Shimazu discloses a stereoscopic display method for display an online object, comprising:
	in a stereoscopic image server, receiving a request for displaying an object from a content server, and obtaining a requesting source corresponding to the request (Figure 9, item S108; paragraph 0076: Here, a client request is received by a server)
	in the stereoscopic image server, querying an image database according to an identification data of the object when receiving the request for displaying the object and obtaining a stereoscopic image resource file to generating a stereoscopic image data corresponding to the object (Figure 9, item S109; Figure 15, item S304; paragraph 0075-0077 and 0113-0114: Here, a three dimensional stereoscopic image is created. The image server queries an image database in order to obtain landmark information corresponding to specified position criteria)
	according to the requesting source, the stereoscopic image server transmitting the stereoscopic image data or the stereoscopic image resource file to a stereoscopic image display for displaying the object using a stereoscopic image (Figure 9, S110: Here, stereoscopic image data is sent to the client)
	As per dependent claim 5, Shimazu discloses wherein, when the stereoscopic image server receives the request for displaying object, a stereoscopic image resource file corresponding to the object is also received, a processor of the stereoscopic image server calculates the stereoscopic image data in real time according to the stereoscopic image resource file, and the stereoscopic image data is provided for the stereoscopic image display to display the stereoscopic image of the object (Figures 9 and 15; paragraphs 0076 and 00114-0118).
	As per dependent claim 7, Shimazu discloses wherein:
when the stereoscopic image display displays a stereoscopic image of the object, the stereoscopic image server receives an interaction instruction generated by the stereoscopic image display (Figure 9, item S111)
after that, the stereoscopic image server determines another display mode of the object according to the interaction instruction, and another corresponding stereoscopic image data is generated (Figure 9, item S112; Figure 15, item S303) and transmitted to the stereoscopic image display in order to the interaction instruction (Figure 9; item S113; Figure 15, item S308; paragraphs 0077 and 0114-0118)
As per dependent claim 8, Shimazu discloses wherein the content server provides a text, a picture, of a video, and also a service for display the object in a stereoscopic image (paragraphs 0114-0118).
As per dependent claim 10, Shimazu discloses wherein the object is an advertisement shown on the web page, the content server issues the request for displaying the object to the stereoscopic image server when a link with respect to the object is activated as the web page is browsed (Figure 9, item S107; paragraph 0063).
As per independent claim 11, Shimazu discloses a stereoscopic display system for displaying an online object, comprising:
a stereoscopic image server having an image data and connecting with a content server, used to provide stereoscopic image data according to a request for displaying an object generated by the content servers (paragraph 0097)
a stereoscopic image display used to receive the stereoscopic image data and display a stereoscopic image (Figure 2, items 2 and S113; paragraph 0036)
wherein the stereoscopic image server performs a stereoscopic display method for displaying the online object comprising:
	in the stereoscopic image server, receiving the request for displaying the object from the content server, and obtaining a requesting source corresponding to the request (Figure 9, item S108; paragraph 0076)
		in the stereoscopic image server, querying the image database according to an identification data of the object when receiving the request for displaying the object and obtaining a stereoscopic image resource file that is used to generate the stereoscopic image data corresponding to the object (Figure 9, item S109; Figure 15, item S304; paragraph 0075-0077 and 0113-0114: Here, a three dimensional stereoscopic image is created. The image server queries an image database in order to obtain landmark information corresponding to specified position criteria)
	according to the requesting source, the stereoscopic image server transmitting the stereoscopic image data to the stereoscopic image display for displaying the object using the stereoscopic image (Figure 9, S110)
With respect to claim 12, the applicant discloses the limitations substantially similar to those in claim 7. Claims 12 is similarly rejected.
With respect to claims 15, the applicant discloses the limitations substantially similar to those in claim 5, respectively. Claim 15 is similarly rejected.
With respect to claims 17-18, the applicant discloses the limitations substantially similar to those in claims 10 and 7, respectively. Claims 17-18 are similarly rejected.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu and further in view of Kvaalen et al (US 9106894, patented 11 August 2015, hereafter Kvaalen).
As per dependent claim 4, Shimazu discloses the limitations similar to those in claim 3, and the same rejection is incorporated herein. Shimazu, which is analogous to the claimed invention because it is directed toward creating and serving stereoscopic images, fails to specifically disclose wherein the stereoscopic image resource file includes a stereoscopic image description file and an environmental data file that are used to describe a static object or a moving object. However, Kvaalen, which is analogous to the claimed invention because it is directed toward providing resource and environmental data associated with a stereoscopic image discloses wherein the stereoscopic image resource file includes a stereoscopic image description file and an environmental data file that are used to describe a static object or a moving object (Figure 1, item 150; column 6, lines 4-35). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kvaalen with Shimazu, with a reasonable expectation of success, as it would have enabled a user to identify contents describing stereoscopic images. The use of this metadata would have enabled for identifying location data associated with an image, in order to provide contents to the user relating to a requested location.
With respect to claim 6, the applicant discloses the limitations substantially similar to those in claim 4. Claim 6 is similarly rejected. 

Claims 9, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu.
As per dependent claim 9, Shimazu discloses the limitations similar to those in claim 8, and the same rejection is incorporated herein. Shimazu, which is analogous to the claimed invention because it is directed toward creating and serving stereoscopic images, fails to specifically disclose wherein the object is a product exhibited on a web page, the content server issues the request for displaying the object to the stereoscopic image server when a link with respect to the object is activated. However, the examiner takes official notice that activating display of an object on a webpage based on activating a link was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Shimazu, with a reasonable expectation of success, as it would have enabled a user to access an advertisement based upon selecting a link. This would have provided the advantage of navigating to various webpages via embedded hyperlinks.
With respect to claim 16, the applicant discloses the limitations substantially similar to those in claim 9. Claim 16 is similarly rejected. 
As per dependent claim 19, Shimazu discloses the limitations similar to those in claim 18, and the same rejection is incorporated herein. Shimazu fails to specifically disclose wherein, when the stereoscopic image display displays the stereoscopic image, a sensor of the stereoscopic image display senses a gesture, a voice command, or a touch command so as to generate the interaction instruction. However, the examiner takes official notice that sensing a gesture, a voice command, or a touch command to generate an interaction instruction was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Shimazu, with a reasonable expectation of success, as it would have enabled a user to substitute a known specific method with the generic method of Shimazu to achieve the predictable results of detecting a user’s input via gesture, voice, or touch command. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-1741, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143 (I)(B).
As per dependent claim 20, Shimazu discloses the limitations substantially similar to those in claim 19, and the same rejection is incorporated herein. Shimazu discloses in the stereoscopic image server, the interaction instruction is used to obtain three-dimensional coordinates and vectors corresponding to a display space for generating a new stereoscopic image data (Figure 5). Shimazu fails to specifically disclose wherein, in the stereoscopic image display, the interaction instruction is generated when any of or any combination of a movement, a rotation and a zooming of the gesture is sensed by the sensor. However, the examiner takes official notice that the interactive gestures of movement, rotation, and zooming were notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Shimazu, with a reasonable expectation of success, as it would have enabled a user to substitute a known specific method with the generic method of Shimazu to achieve the predictable results of detecting a user’s input via gesture, voice, or touch command. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-1741, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143 (I)(B).

Response to Arguments
Applicant's arguments filed 8 January 2021 have been fully considered but they are not persuasive.
The applicant’s initial argument is based upon the belief that belief that the claim requires that a stereoscopic image server and a content server are required to be two separate servers (pages 9-10). However, it is noted that the applicant’s specification states, “The content server 101 may provide the stereoscopic images since the stereoscopic image server 103 can be built in the content server 101 as software modules for implementing the stereoscopic display technology (page 7, lines 20-23).” Therefore, the broadest reasonable interpretation of claim includes an implementation where the stereoscopic image server and content server may be implemented in the same device. For this reason, this argument is not persuasive.
The applicant further argues that Shimazu fails to disclose “querying the image database according to an identification data of the object when receiving the request for displaying the object and obtaining a stereoscopic image resource file that is used to generate the stereoscopic image data corresponding to the object (page 9).” The examiner respectfully disagrees. 
Shimazu discloses querying an image database according to an identification data of the object when receiving the request for displaying the object and obtaining a stereoscopic image resource file to generating a stereoscopic image data corresponding to the object (Figure 9, item S109; Figure 15, item S304; paragraph 0075-0077 and 0113-0114). Specifically, the image server queries an image database in order to obtain landmark information corresponding to specified position criteria. Further, the three dimensional image stereoscopic representation is created from the three dimensional image data (Figure 9, item S109). These representations constitute the claimed resource files. This three dimensional image stereoscopic representation is then provide to the client for display (Figure 9, item S110).
For these reasons, these arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144